In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00204-CR


                           JACOB MCCOWIN, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 137th District Court
                                  Lubbock County, Texas
      Trial Court No. 2018-414,057, Honorable John J. “Trey” McClendon III, Presiding

                                  December 13, 2019

                   ORDER OF ABATEMENT AND REMAND
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.

      Appellant Jacob McCowin appeals his conviction for driving while intoxicated. The

appellate record was originally due September 26, 2019. The clerk’s record was filed by

this deadline, but the reporter’s record was not. Due to her caseload, the court reporter

was granted two extensions to file the reporter’s record. By letter dated November 1,

2019, we stated that any further requests could result in the appeal being abated and the

cause remanded to the trial court to determine when the record was complete and ready
for filing. On December 3, 2019, a third request for extension was filed, the reason

underlying same being the reporter’s caseload.

       Understanding that caseloads may delay the completion of records, we deny the

request for an extension, abate the appeal, and remand the cause to the trial court for

further proceedings. TEX. R. APP. P. 35.3(c), 37.3(a)(2). On remand, the trial court shall

determine the following:


       1.     what tasks remain to complete the filing of the reporter’s record;

       2.     what amount of time is reasonably necessary for the completion of those
              tasks and the reporter’s record; and

       3.     whether the reporter can complete the tasks within the time the trial court
              finds reasonable.

       Should the trial court determine that the court reporter will require more than thirty

days to complete, certify, and file the reporter’s record, it shall arrange for a substitute

reporter to perform those tasks. The trial court is also directed to enter such orders

necessary to address the aforementioned questions. So too shall it include its findings

on those matters in a supplemental clerk’s record and cause that record to be filed with

this court by January 3, 2020. Should further time be needed to perform these tasks,

then same must be requested before January 3, 2020.


       It is so ordered.


                                                                Per Curiam


Do not publish.




                                             2